Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00856-CR

                              EX PARTE ALEJANDRO TOVAR

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                           Trial Court Cause No. MC13-A1095

                                            ORDER
        On July 18, 2013, this Court received a supplemental clerk’s record containing the trial

court’s order on appellant’s application for writ of habeas corpus. The reporter’s record reflects

that at the conclusion of the March 22, 2013 hearing, the trial court denied appellant relief.

However, the written order, also dated March 22, 2013, does not reflect the trial court’s ruling.

Rather, the order has a section that says, “The motion is GRANTED/DENIED,” but neither

ruling is marked.

       Accordingly, we ORDER the Honorable Elizabeth Frizell, Presiding Judge of the County

Criminal Court No. 10, to file, within TEN DAYS of the date of this order, a supplemental

record containing an order that clearly reflects the trial court’s denial of the relief sought by

appellant’s application for writ of habeas corpus.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, County Criminal Court No. 1; the Dallas County
Clerk’s Office, Criminal Records Division; and Michael Casillas, Dallas County District

Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Alejandro

Tovar, 1913 Pembroke Street, Irving, Texas 75060.


                                                    /s/   KERRY P. FITZGERALD
                                                          PRESIDING JUSTICE